Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 depends from claim 1 which is an apparatus claim, claim 11 should depend from claim 10 which is a method claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 10, 11, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coban et al (US 10,523,251; hereinafter Coban) in view of Yucek et al (US 2012/0,294,398; hereinafter Yucek).
	Regarding claims 1 and 10, Coban disclose a receiver (receiver; col 1, lines 16-62) and its method, comprising: an analog frontend (receiver chain) including a plurality of analog frontend stages having respective gains (one or more gain stages of the receiver chain; col 1, lines 16-18); and an automatic gain controller (AGC; col 1, lines 18-24) configured to: 

 	Regarding claims 2 and 11, Coban and Yucek disclose the receiver and method of claim 1 and 10 respectively, wherein the automatic gain controller is configured to: on a condition that the second signal level is saturated (Coban; step 212; fig. 2), set the first gain (G2) of the first analog frontend stage (LNA; fig. 1) to zero (set G2 to minimal gain, e.g. zero); and set a second gain (G3) of a second analog frontend stage (PGA 120; fig. 1) of the plurality of analog frontend stages to a second coarse gain value (set G3 to a second minimum coarse gain value) based on the second signal level (step 218; fig. 2; col 9, line 8-13).
 	Regarding claims 4 and 13, Coban and Yucek disclose the receiver of claim 1, wherein the automatic gain controller is configured to: detect the first signal level at the 
exceeds the amplitude threshold of the peak detector 401, where a high amplitude 
sample may indicates that the amplitude of the received RF signal exceeds the 
amplitude threshold, while a low amplitude sample may indicate that the amplitude of the received RF signal does not exceed the amplitude threshold.  The RF saturation detection unit 402 may generate an output signal that indicates RF saturation based on the detected samples from the peak detector 401; Yucek, ¶ 53).
 	Regarding claims 5 and 14, Coban and Yucek disclose the receiver and method of claim 1 and 10 respectively, wherein the automatic gain controller is configured to set the first gain of the first analog frontend stage to the first coarse gain by: determining a number of the plurality of signal levels that exceed the saturation threshold or a percentage of the plurality of signal levels that exceed the saturation threshold; and setting the first gain based on the number of the plurality of signal levels that exceed the saturation threshold or the percentage of the plurality of signal levels that exceed the saturation threshold (the RF saturation detection unit 420 may receive a plurality of samples that indicate the amplitude of the received RF signal exceeds the amplitude .
Claims 4, 7-8, 13, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coban et al (US 10,523,251; hereinafter Coban) in view of Yucek et al (US 2012/0,294,398; hereinafter Yucek) further in view of Husted et al (US 2003/0,012,313; hereinafter Husted).
 	Regarding claims 4 and 13, Coban and Yucek disclose the receiver and method of claim 1 and 10 respectively, wherein they do not disclose the automatic gain controller is configured to: detect the first signal level at the output of the analog frontend by: obtaining a plurality of samples of a first signal at the output of the analog frontend; and identifying a plurality of signal levels associated with the plurality of samples, respectively; and determine that the first signal level is saturated by: determining that at least one signal level of the plurality of signal levels exceeds a saturation threshold; and in response to determining that the at least one signal level of the plurality of signal levels exceeds the saturation threshold, determining that the first signal level is saturated. In the same field of endeavor, Husted disclose obtaining a plurality of samples of a first signal at the output of the analog frontend; and identifying a plurality of signal levels associated with the plurality of samples, respectively; and determine that the first signal level is saturated by: determining that at least one signal level of the plurality of signal levels exceeds a saturation threshold; and in response to determining that the at least one signal level of the plurality of signal levels exceeds the saturation threshold, determining that the first signal level is saturated (if the received signal is saturating the A/D converters 190-IP and 190-Q, a precise power 
 	Regarding claims 7 and 16, Coban and Yucek disclose the receiver and method of claim 1 and 10 respectively, wherein they do not disclose the automatic gain controller is configured to: detect the second signal level at the output of the analog frontend by: obtaining a plurality of samples of a second signal at the output of the analog frontend; identifying a plurality of signal levels associated with the plurality of samples, respectively; and determining the second signal level based on the plurality of signal levels associated with the plurality of samples, respectively; and determine whether the second signal level is saturated by determining whether the second signal level exceeds a saturation threshold.  In the same field of endeavor, Husted et al disclose the automatic gain controller is configured to: detect the second signal level at the output of the analog frontend by: obtaining a plurality of samples of a second signal at the output of the analog frontend; identifying a plurality of signal levels associated with the plurality of samples, respectively; and determining the second signal level based on the plurality of signal levels associated with the plurality of samples, respectively; and determine whether the second signal level is saturated by determining whether the second signal level exceeds a saturation threshold (if the received signal is saturating the A/D converters 190-IP and 190-Q, a precise power measurement may 
 	Regarding claims 8 and 17, Coban, Yucek, and Husted disclose the receiver and method of claim 7 and 16 respectively, wherein the automatic gain controller is configured to determine the second signal level as a maximum, average or root mean square of the plurality of signal levels (Husted; ¶ 34, 36, 43).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Coban et al (US 10,523,251; hereinafter Coban) in view of Yucek et al (US 2012/0,294,398; hereinafter Yucek) further in view of Chen et al (US 2013/0,336,371; hereinafter Chen).
	Regarding claim 19, Coban disclose a system comprising: an analog frontend (receiver chain) including a plurality of analog frontend stages having respective gains (one or more gain stages of the receiver chain; col 1, lines 16-18); and an automatic gain controller (AGC; col 1, lines 18-24) configured to:  detect a first signal level at an output of the analog frontend (digital power detector detects and measure signal power level and provide received signal strength indicator; col 1, lines 40-42); determine that the first signal level is saturated (determine the saturation of the receiver chain at output of ADC; col 1, lines 45-48, col 1, lines 53-55); set a first gain of a first analog frontend stage of the plurality of analog frontend stages to a first coarse gain value based on the 
 	Regarding claim 20, Coban, Yucek, and Chen disclose the system of claim 19, wherein the automatic gain controller is configured to: on a condition that the second signal level is saturated (Coban; step 212; fig. 2), set the first gain (G2) of the first analog frontend stage (LNA; fig. 1) to zero (set G2 to minimal gain, e.g. zero); and set a second gain (G3) of a second analog frontend stage (PGA 120; fig. 1) of the plurality of analog frontend stages to a second coarse gain value (set G3 to a second minimum coarse gain value) based on the second signal level (step 218; fig. 2; col 9, line 8-13).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Coban et al (US 10,523,251) in view of Yucek et al (US 2012/0,294,398) in view of Chen et al (US . 
 	Regarding claim 22, Coban, Yucek, and Chen disclose the system of claim 19, wherein they do not disclose the automatic gain controller is configured to: detect the first signal level at the output of the analog frontend by: obtaining a plurality of samples of a first signal at the output of the analog frontend; and identifying a plurality of signal levels associated with the plurality of samples, respectively; and determine that the first signal level is saturated by: determining that at least one signal level of the plurality of signal levels exceeds a saturation threshold; and in response to determining that the at least one signal level of the plurality of signal levels exceeds the saturation threshold, determining that the first signal level is saturated. In the same field of endeavor, Husted disclose obtaining a plurality of samples of a first signal at the output of the analog frontend; and identifying a plurality of signal levels associated with the plurality of samples, respectively; and determine that the first signal level is saturated by: determining that at least one signal level of the plurality of signal levels exceeds a saturation threshold; and in response to determining that the at least one signal level of the plurality of signal levels exceeds the saturation threshold, determining that the first signal level is saturated (if the received signal is saturating the A/D converters 190-IP and 190-Q, a precise power measurement may not be obtained; more specifically, a saturation counter adcsat is established by the AGC control logic 230 to count the number of saturations of either the I or Q A/D converter output samples; ¶s 22, 34, 41, 43; figs. 2-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to determine if the signal .

Allowable Subject Matter
Claims 3, 6, 9, 12, 15, 18, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Regarding claims 3 and 12, Coban and Yucek disclose the receiver and method of claim 2 and 11 respectively, wherein the automatic gain controller configured to: after setting the second gain of the second analog frontend stage to the second coarse gain value, detect a third signal level at the output of the analog frontend; determine whether the third signal level is saturated (Coban; step 220; fig. 2). However, the cited prior art fails to disclose or suggest on a condition that the third signal level is saturated, set the second gain of the second analog frontend stage to zero; and set a third gain of a third analog frontend stage of the plurality of analog frontend stages to a third coarse gain value based on the third signal level; and on a condition that the third signal level is not saturated, set the second gain of the second analog frontend stage of the plurality of analog frontend stages to a second fine gain value; detect a fourth signal level at the output of the analog frontend; determine whether the fourth signal level is saturated; on a condition that the fourth signal level is saturated, set the third gain of the third analog frontend stage to zero; and on a condition that the third signal level is not saturated, set the third gain of the third analog frontend stage of the plurality of analog frontend stages to a third fine gain value.

 	Regarding claims 9 and 18, Coban and Yucek disclose the receiver and method of claim 1 and 10 respectively, wherein the cited prior art fails to disclose or suggest the automatic gain controller is configured to set the first gain of the first analog frontend stage to the first fine gain value by: generating a plurality of gain-adjusted signal levels by applying a respective plurality of fine gain values to the second signal level; comparing, in a flash comparator, the plurality of gain-adjusted signal levels to a saturation level; and determining the first fine gain value based on comparing, in the flash comparator, the plurality of gain-adjusted signal levels to the saturation level.
 	Regarding claim 21, Coban, Yucek, and Chen disclose the receiver and method of claim 20, wherein the automatic gain controller configured to: after setting the second gain of the second analog frontend stage to the second coarse gain value, detect a third signal level at the output of the analog frontend; determine whether the third signal level is saturated (Coban; step 220; fig. 2). However, the cited prior art fails to disclose or suggest on a condition that the third signal level is saturated, set the second gain of the second analog frontend stage to zero; and set a third gain of a third analog frontend stage of the plurality of analog frontend stages to a third coarse gain value based on the third signal level; and on a condition that the third signal level is not saturated, set the second gain of the second analog frontend stage of the plurality of analog frontend 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA N LE whose telephone number is (571) 272-7891.  The examiner can normally be reached on M-F 7:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim, can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/LANA N LE/Primary Examiner, Art Unit 2648